                     IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF SOUTH CAROLINA

                                   BEAUFORT DIVISION


UNITED STATES OF AMERICA,                          Civil Action No.: 9:16-cv-02550-RMG

                    Plaintiff,

vs.

269 ACRES, MORE OR LESS, LOCATED
IN BEAUFORT COUNTY, STATE OF
SOUTH CAROLINA; HAROLD E. TRASK,
JR.; JOHN DONALD TRASK; JAMES
HEIDE TRASK; MARGARET SCHEPER
TRASK; WILLIAM D. TRASK, JR. AS
TRUSTEE OF THE WILLIAM D. TRASK                   FINAL DETERMINATION OF JUST
JR. TRUST UNDER ARTICLE NINE OF                        COMPENSATION AND
THE WILLIAM D. TRASK REVOCABLE                      RECOMMENDATIONS BY THE
TRUST DATED FEBRUARY 17, 2000;                            COMMISSION
SARAH T. BURRUS, AS TRUSTEE OF THE
SARAH T. BURRUS TRUST UNDER
ARTICLE NINE OF THE WILLIAM D.
TRASK REVOCABLE TRUST DATED
FEBRUARY 17, 2000; ROBERT EDWARD
L. HOLT III, AS TRUSTEE OF THE KITTY
TRASK HOLT FAMILY TRUST-MARITAL
BOTH UNDER THE LAST WILL AND
TESTAMENT OF KITTY TRASK HOLT
DATED JUNE 8, 2004; ET AL,

                    Defendants.


                                  I.    INTRODUCTION

      This is a land condemnation matter brought by the Plaintiff United States of America (the

"Government"). The Government has placed a permanent, restrictive easement on 269.22 acres

of the Defendants' (the "Landowners") property located in northern Beaufort County, South

Carolina (the "Encumbered Property").     The purpose of the easement is to prohibit any
development in the flight path of jets using the U.S. Marine Corps Air Station in Beaufort (the

"MCAS"). The sole issue in this case is the appropriate amount of "just compensation" owed to

the Landowners for the taking of their property by the Government.

          The Government filed its Complaint in Condemnation on July 15, 2016 in the United

States District Court for the District of South Carolina, and, on July 22, 2016, it deposited

$1 ,091,000 with the Court as estimated just compensation for the taking. 1 Dkt. Nos. 1 & 7. The

Landowners filed an Answer on September 19, 2016, disputing this amount. Dkt. No. 14. The

Landowners contend that the Encumbered Property has been devalued by $8,076,600 and that

the unencumbered property has been devalued by at least $1,603,980, thereby entitling them to

just compensation of $9,680,580.

          By order entered on February 8, 2018, United States District Judge Richard M. Gergel

appointed a three-person commission to determine compensation pursuant to Rule 71.1 (h)(2) of

the Federal Rules of Civil Procedure (the "Commission"). Dkt. Nos. 87 & 93. Following pre-

trial briefing from the parties, this matter was tried before the Commission on August 14 and 15,

2018. The Landowners elicited testimony from Harold Trask, Jr., John "Donald" Trask, and

James Trask (the "Landowner Witnesses"), three owners of the Property; Thomas Harnett, an

appraisal expert; and Gregory Ness, an expert in solar development. The Government called

Keith Batson, an expert offered for the sole purpose of rebutting Mr. Hartnett's appraisal ;

Cassandra Norris, a supervisory realty specialist and real estate contracting officer for the United

States Navy; Lieutenant Colonel Philip Williams, the former director of operations at the MCAS ;

Kimberly Statler, the former executive director of the Lowcountry Economic Alliance, via video

testimony; and Haywood Newkirk, an appraisal expert.



1
    At trial, however, the Government argued that just compensation for the taking is $937,800.
                                                  2
       After consideration of the testimony, the exhibits offered in this case, and the arguments

of counsel for both parties, the Commission makes the following Findings of Fact and

Conclusions of Law, and Final Determination and Recommendation of Just Compensation.

                                  II.       FINDINGS OF FACT

                                        The Property Pre-Taking

       The subject property is located just outside of downtown Beaufort, and consists of 536.55

acres (the "Property"). Tr. at 29:8-12; 126:14-16, 482:18; Landowners' Ex. 14 at 11 , 30;

Government' s Ex. 1 at 96. Due to its size and proximity to downtown Beaufort, and its

undeveloped state, all appraisal experts agree that it is a unique property. Tr. at 92:8-13, 534:10-

14. Harold E. Trask, Sr. purchased the Property in 1955 and the Landowners inherited the

Property from his estate. Tr. at 26:24-27:1 , 30:7; Landowners' Ex. 1 & 2. The family has

owned the Property in fee simple since 1955. 2 Tr. at 26:15-27:14.

       The Property is undeveloped land with excellent road access and visibility and, unusual

for the South Carolina Lowcountry, few wetlands. Tr. at 97:13-16, 120:10-15, 482:15-19. The

Property is located on, and has significant road frontage to, Parker Drive, which is a newly paved

two-lane road off of Highway US-21. Tr. at 35 :20-21, 36:16-37:3, 99:7-18, 482:12-16. It is

located twenty miles or less from Interstate-95 and is situated between two major cities-

Charleston and Savannah-both of which have large shipping ports and are home to major

aerospace manufacturing companies. Tr. at 120:10-15, 121:13-16. The Property has access to

all municipal utilities, including water, sewer and gas, and is bisected by power lines running

from an SCE&G sub-station located directly across Parker Drive from the Property. Tr. at 40:9-

22.


2
  In 2013 , the Landowners listed the Property for sale for $45,000 per acre; however, the
Property was not listed for sale at the time of the taking. Tr. at 31 :23-25 , 214:1-6.
                                                  3
         The Property consists of two parcels totaling 536.55 acres. Tr. at 29:8-12. Landowners'

Ex. 14 at 11. The first parcel is zoned S-1 industrial (the "Industrial Parcel") and, at 446.33

acres, is one of the largest industrially-zoned tracts of land in Beaufort County. Tr. at 29:8-12,

92:9-13, 485:21-486:1, 534:10-14; Statler Dep. at 90:21-91:2. The Government's permanent

restrictive easement covers 179 acres of the 446.33 acres of the Industrial Parcel. Landowners'

Ex. 4 at Schedule C. The second parcel totals 90.22 acres and is zoned T2R residential (the

"Residential Parcel"). 3 Tr. at 486:5-11.      The Government's permanent restrictive easement

covers all 90.22 acres of the Residential Parcel.       Landowners' Ex. 4 at Schedule C. The

Industrial Parcel's S-1 zoning classification permits a multitude of uses, including light and

heavy manufacturing, while the Residential Parcel's T2R zoning classification primarily permits

residential home sites with densities of one house per every three acres. It also allows for

farming uses. Tr. at 485:25-486:4, 486:20-21. The Property sits within the MCAS's Airport

Overlay (the "Overlay"), which is an additional county zoning classification that applies to all

properties near the MCAS that underlie certain noise zones and all properties located in an

accidental potential zone. 4 Tr. at 487:7-10. Lieutenant Colonel Philip Williams, a witness for

the Government, testified regarding the jets' flight patterns, which have been the same for many

decades and which go over a portion of the Property. Tr. at 465:18-459:8 .

         Across the street from the Property, Parker Drive is lined with industrial properties and

businesses, the majority of which are operational and several of which contain newly constructed


3
    It is possible that the Residential Parcel could be re-zoned to industrial in the future. Tr. at
538:9-539:11; Government's Ex. 1at51.
4
  Most of Beaufort County, particularly northern Beaufort County, is impacted to some extent by
jet noise from the MCAS and both appraisal experts agreed that the Overlay had no impact on
the value of industrial properties or on the sales price ofresidential properties within the Overlay.
Tr. at 43:2-16, 122:10-21 , 535:23-536:18; Government' s Ex. 1 at 91. Similarly, both Parcels are
minimally impacted, if at all, by their location in an accident potential zone. Tr. at 123:7-23;
Government's Ex. at 91.
                                                  4
or re-furbished buildings. Tr. at 37:4-39:25, 40:24-41:25. There are also several residential

areas and government buildings surrounding the Property.           Tr. at 42:6-18 .   The Beaufort

Commerce Park (the "Commerce Park") sits behind the Property and is connected to Parker

Drive by an access road. Tr. at 41 :1-2.

       Historically, the Property has been used for farming, timber harvesting, surface mining,

and recreational hunting. Tr. at 30:7-16, 34:21-23 , 201:5-17, 283:7-11. The Landowners have

held on to the Property over the years because of its potential for future industrial and residential

development. Tr. at 33:1-4. There is limited mining potential on the Property and, in 2015, the

Landowners sold one acre of dirt from the Property for approximately $34,000. Tr. at 34:21-23,

283 :12-284:12, 306:4-11. No evidence was presented to suggest that the mining value would be

any higher than fill dirt. Other viable uses of the Property also existed prior to the taking, such

as its use for possible solar development. Tr. at 33 :10-17; 34:6-10, 186:23-187:23. Prior to and

at the time of the taking, the Landowners were undergoing negotiations with Southern Current, a

solar developer, for the placement of a large, utility-scale solar development on the Property. Tr.

at 187:3-7. The Landowners have also received interest from other solar developers in building a

solar project on the Property. Tr. at 187:7-11. The Property is uniquely well-suited for solar

development because it consists of large, contiguous tracts, which allows for flexibility and

maneuverability in the layout, and is next to a substation that has little congestion on it. Tr. at

40:9-14, 222: 13-20. With upgrades, the Property could have supported a large utility-scale solar

project utilizing a high-capacity transmission connection. Tr. at 221 :3-15, 235: 15-239: 11. The

interim use of the Encumbered Property for solar development would have produced a

substantial revenue stream to the Landowners and allowed them the flexibility to hold the




                                                 5
Property until such time as market conditions ripened or to sell the Property subject to the solar

leases. Tr. at 188:3-4, 188:9-12, 306:17-25 .

                                          The Easement

       It is undisputed that the easement is extremely restrictive and will encumber the land in

perpetuity, even ifthe MCAS were to close at some point in the future. Tr. at 107:17-20, 110:1,

388:7-9, 428:8-10, 532:19-22.      Under the terms of the easement, the Government has the

absolute discretion to forbid, in perpetuity, any activity or use of the Encumbered Property that it

deems to be inconsistent with the easement's purposes, including: (1) " limit[ing] the use and

development of [the] [Encumbered Property]" ; (2) "prohibit[ing] residential development" of the

[Encumbered Property]; (3) allowing "low and frequent flights" over the [Encumbered

Property]; and (4) "prevent[ing] any improvement, development or use of the [Encumbered

Property] that would otherwise be incompatible with the military mission of [the MCAS]

Beaufort."   Tr. at 428:2-20, 434:18-23 ; Landowners' Ex. 4 at Schedule E.           Although the

easement contains a list of restricted uses of the Encumbered Property, it further states that the

list in no way limits the "generality" of the easement' s restrictions or the Government's

discretion to deny any use of the Encumbered Property as inconsistent with the easement's

purposes. Landowners' Ex. 4 at Schedule E.

       The easement expressly forbids or restricts the following activities and uses :

               (1)    any activity, development, or use that would interfere, limit, or otherwise
               be incompatible with "military air operations and the mission of [the MCAS]";

               (2)    human habitation, including temporary accommodations such as trailers,
               RVs, and tents;

               (3)     the construction or installation of any structure, building, antenna, tower,
               wire, or other man-made obstruction, except as necessary to an allowed use of the
               Encumbered Property, but subject to the Government' s approval and authority to
               deny such use or activity;


                                                 6
               (4)     any use of the Encumbered Property which would "unnecessarily" attract
               birds or waterfowl, including growing vegetation or conducting activities
               attractive to flocks of birds or waterfowl;

               (5)    the construction, installation, alteration or growing of any structure,
               building, antenna, tower, wire, tree or other obstruction of any kind that is taller
               than 120 feet;

               (6)     the location of any structure, except fencing, within 50 feet of the property
               line abutting [the MCAS] ;5

               (7)    any direct or indirect lighting emitted above the horizontal plane;

               (8)    subdivision of the Encumbered Property;

              (9)    activities of any type that produce smoke, glare, or any visual hazard,
              except that certain controlled burns are permitted, but subject to notice
              requirements and the Government's authority to deny such activity; and

              (10) recreational activities, including but not limited to hunting, that are for-
              profit, that require surface alteration or other development of the land, or that
              "encourage the assemblage of groups larger than ten ( 10) persons."

Landowners ' Ex. 4 at Schedule E.

       The easement expressly permits the following uses subject to the notice requirements 6

contained in the easement and the Government's approval authority:

              (1)      agricultural uses of the Encumbered Property, provided however that
              crops or vegetation attractive to birds or waterfowl are prohibited, as are trees that
              are taller than 120 feet;
5
  At trial, the Landowners contended that this setback affected approximately six-to-eight acres
of the Industrial Parcel not subject to the easement. Tr. at 58:18-21 , 59:13-21, 197:24-198:8.
The Government's witness, Cassandra Norris, testified that the setback only applies to property
abutting the MCAS, and thus does not apply to the subject Property. Tr. At 410: 8-411.5
6
  The easement requires a 90-day notice and application period (the "Government's Notice
Requirement"), whereby the Landowners must submit written notice "to the United States" any
time they plan to undertake construction or a new use of any kind. Landowners ' Ex. 4 at
Schedule E. The notice must contain sufficient information and detail for the Government to
determine whether the proposed activity or use is consistent with the terms and purpose of the
easement. Id. The Government shall grant or withhold its approval within 60 days of receipt of
the request if upon a reasonable determination by the United States, the proposed activity or use
is deemed to be inconsistent with the easement' s restrictions or incompatible with its purpose.
Id.
                                                 7
                (2)      feeding and housing a small number of farm animals;

                (3)   exploitation of the Encumbered Property's natural resources, provided
                however that trees that are taller than 120 feet are prohibited;7

                (4)      wildlife management;

                (5)      "naturally occurring water features";

                (6)      "undeveloped or raw land";

                (7)      the establishment of retention or detention ponds or impoundments to
                ameliorate storm water runoff, provided however that such impoundments do not
                attract a concentration of birds; and

                (8)    such other uses as may be approved and authorized in writing by the
                sic          (presumably the words United States were inadvertently omitted in
                the easement) provided such uses are not inconsistent with the Purposes of this
                Easement.

Landowners ' Ex. 4 at Schedule E.

        Under the terms of the easement, the Landowners retain all responsibilities and must bear

all costs and liabilities "of any kind related to the ownership and maintenance of the

[Encumbered Property]." Landowners' Ex. 4 at Schedule E. In other words, the Landowners

must pay taxes on the Encumbered Property, manage the Encumbered Property, maintain

insurance on the Encumbered Property, protect the property, and ensure compliance with the

terms of the easement at their own expense, among other potential costs and responsibilities. Tr.

at 50:20-24, 400:9-10.

        Cassandra Norris testified that, in her position with the Navy, she is tasked with

managing and enforcing this easement. Tr. at 418 :10-419:4. On cross-examination, she testified

to the following :


7
  The Government's witness, Cassandra Norris, testified that, under this prov1s10n of the
easement, the Landowners would have to seek approval from the Navy if there was going to be
any mining activity on the Encumbered Property. Tr. at 429:7-15 .
                                                   8
       Q.      And what came across to me in your testimony, and correct me if I'm wrong, is

               that pretty much anything that happens on [the Encumbered Property] , one way or

               the other, the Navy has to approve it.

       A.      If it involves construction or new use, the Navy needs to approve it.

Tr. at 428: 15-20. To this end, Norris has sole discretion to decide what uses are permitted under

the terms of the easement, including whether or not to approve or deny any construction or new

use of the Encumbered Property by the Landowners. Tr. at 428:6-20, 431:17-20, 434:18-23. For

example, when questioned by the Commission regarding the Landowners' proposed use of the

Encumbered Property for solar development, Norris testified that:

       Q:      But you alone make the decision as long as you have the job.

       A..     As long as I have the job, yes.

Tr. at 438:22-24. As the easement extends in perpetuity, Norris ' successor likewise will have the

sole ability to interpret the easement, even if that interpretation differs from that of Norris. Tr. at

428:6-14. In other words, as a practical matter absent a clearly wrongful determination by a

single Naval employee, the Landowners ' proposed uses of the Encumbered Property, if not

absolutely clearly delineated in the easement, can only be pursued at the discretion of a single

Naval employee. Obviously, the Landowners' can seek redress in Federal Court if there is a

wrongful determination but this is time consuming and can be extremely costly and often it

results in opportunities simply disappearing and going elsewhere. Who would want to deal with

who may have to seek permission from a third party who is the United States Government.




                                                  9
                             The Value of the Property Pre-Taking

(1) The Landowners Appraiser's "Before" Valuation:

        Thomas F. Harnett, duly qualified as an appraisal expert at trial, testified regarding the

fair market value of the taking. Tr. at 88:20-89:3. 8 Hamett opined that, prior to the imposition

of the permanent restrictive easement, the Property was worth $8,926,600 (or $20,000 per acre)

with respect to the Industrial Parcel and $1,669,070 (or $18,500 per acre) with respect to the

Residential Parcel, for a total "before" value of $10,595,670. Tr. at 90:20-91:1; Landowners '

Ex. 14 at 39, 44. Hartnett determined the fair market value of the Property using the sales

comparison approach. 9 Tr. at 92:8-9; Landowners' Ex. 14 at 21. He further testified that he

determined that the highest and best use of the Property prior to the taking was for it to be held

for future development consistent with the parcels' zoning classifications-that is, industrial

development for the Industrial Parcel and residential development for the Residential Parcel. Tr.

at 139:17-20, 140:9-11.

        With respect to the Industrial Parcel, Hartnett testified that, because there are so few

industrial properties of this size in Beaufort County, there were no recent arms-length sales that

were comparable in that area. Tr. at 92:8-18. Therefore, Hartnett analyzed three land sales in


8
  Hartnett is a real estate appraiser with more than fifty years of experience, who has appraised
properties in thirty-two of South Carolina's forty-six counties. Tr. at 87: 13-88: 11. He has
appraised numerous properties in Beaufort County and testified that he was very familiar with
property values in the area. Tr. at 98:19-99:6, 107:12-16.
9
  The sales comparison approach to real estate appraisal is based on three assumptions: (1) there
is a market for a particular property; (2) that both the buyer and seller are fully informed as to the
property and the state of the market for that type of property; and (3) that the property would be
exposed to the market for a reasonable amount of time. Landowners' Ex. 14 at 33. The
application of this approach produces an estimate of value for property by comparing it with
similar properties that have recently sold or are currently being offered for sale in the same or
competing market areas. Id. The sales prices of properties judged to be the most comparable
tend to set a range within which the value of the subject property will fall. Id. Further
examination of the data should lead to a logical indication of the subject's most probable selling
price. Id.
                                                 10
Berkeley County and one land sale in Charleston County. Tr. at 92: 18-20.          All four sales

involved undeveloped, industrial land and occurred between 2014 and 2016. Tr. at 92:23-93:25 ;

Landowners' Ex. 14 at 38. The sales ranged in size from 57 to 223 acres and in value from

$32,500 to $80,500 per acre (approximately). Tr. at 92:23-93:25 ; Landowners' Ex. 14 at 38.

Harnett testified that he adjusted these values downward by between 15 to 43% to account for

their smaller size 10 and by between 20 to 35% for their superior location, 11 resulting in a mean

adjusted value of $20,075 per acre. Tr. at 95:6-12; Landowners' Ex. 14 at 39. He testified that

this is how he reached the "before" value of $20,000 per acre for the Industrial Parcel. Tr. at

95:13-16.

       With respect to the Residential Parcel, Hartnett selected as sales comparables three

undeveloped, residential land sales in Beaufort County that occurred between 2014 and 2015. 12

Landowners' Ex. 14 at 43. They ranged in size from 21 to 59 acres and in value from $14,000 to

$55,000 per acre (approximately).       Landowners' Ex. 14 at 43 .       As with the industrial

comparables, Hartnett made downward adjustments to these values by between 0-25% for

location and by between 10-28% to account for size, which analysis resulted in a mean adjusted

value of $19,856. Landowners' Ex. 14 at 43. Hartnett testified that the Residential Parcel's one-

house-per-three-acres zoning designation made little difference regarding the Parcel' s per-acre
10
   With respect to the size adjustments, Hartnett testified that, all things being equal, larger
parcels carry smaller per-acre units of value and smaller parcels carry larger per-acre units of
value. Tr. at. 94:22-24. Therefore, adjustments must be made to account for differences in size.
Landowners' Ex. 14 at 38. Hartnett further testified that he made his size adjustments based on
the Dilmore Size Adjustment Chart, which has been employed by real estate appraisers for many
years and which, in Hartnett' s experience, has proven to be accurate. Tr. at 95:1-5.
11
   With respect to the location adjustments, Harnett testified that Berkeley County was a 20%
better location than Beaufort County, and that Charleston County was a 35% better location than
Beaufort County. Tr. at 94:19-22.
12
   One of the sales was zoned industrial at the time of sale. Landowners' Ex. 14 at 42. However,
Hartnett's research indicated that the property had been purchased for the purpose of placing a
conservation easement on it and, thus, it could not be developed. Id. Therefore, Hartnett
included this sale in his valuation analysis for the Residential Parcel. Id.
                                               11
value and that $55,000 for a three-acre residential lot is a "steal" in Beaufort County. Tr. at

110:14-22, 133:23-134:8. He thus valued the Residential Parcel at $18,500 per acre, prior to the

imposition of the permanent restrictive easement. Tr. at 95: 17-24; Landowners ' Ex. 14 at 44.13

 (2) The Government's "Before" Valuation:

       Haywood F. Newkirk, a real estate appraiser from Wrightsville Beach, North Carolina,

was duly qualified as an expert in real estate appraisal for the Government. Tr. at 475:8-16.

Newkirk valued the Property, prior to the taking of the permanent restrictive easement by the

Government, at $3 ,200,325 (or $7,500 per acre) with respect to the Industrial Parcel and

$402,960 (or $4,800 per acre) 14 with respect to the Residential Parcel, for a total "before" value

of $3 ,603 ,285. 15 Tr. at 520: 15-18, 524:21-22; Government' s Ex. 1 at 103, 108. Like Hartnett,

Newkirk also applied the sales comparison approach and determined that the highest and best use

of the Industrial Parcel was for it to be held for industrial development. 16 Tr. at 479:15-19,

505 :13-16, 505:25-506:2; Government's Ex. 1 at 95. With respect to the Residential Parcel,

however, he determined that the highest and best use was for residential use along the road front
13
    Batson, a Government witness, provided expert testimony that was limited to critiquing
Hartnett's appraisal report. Tr. at 384:24-385:1. While Batson agreed with the methodology
employed by Hartnett to value the Property in the "before," and commended the sizable
downward adjustments that Hartnett applied to his sales comparables, he was critical of the
presentation of Hartnett' s analysis in appraisal report. Government's Ex. 3 at 52. Because of the
limited scope of his testimony, Batson did not offer any opinion of value for the Property, but
indicated that this was a "hard appraisal." Tr. at 340:20-341 :3 , 382:3-5, 384:21.
14
   With respect to his calculation of the "before" value of the Residential Parcel, Newkirk
testified that there are approximately six acres of wetlands on this parcel, and, therefore, that he
only accounted for 83.950 upland aces in his "before" valuation. Tr. at 525:13-17.
15
   In preparing his appraisal report, Newkirk used an appraiser from Maryland. Tr. at 477:8-
479:14; Government' s Ex. 1 at 5. Although Newkirk was unaware of whether the Maryland
appraiser had ever appraised any property in South Carolina, the Maryland appraiser performed a
significant amount of work on Newkirk's appraisal report. Tr. at 477:8-479:14, 534:5-9;
Government's Ex. 1 at 5.
16
   In reaching his value conclusion, Newkirk did not consider the mining potential of the
Property. Government's Ex. 1 at 66. He reserved the right to revise his appraisal if he
determined that there were valuable soils or minerals on the Property. Tr. at 535:4-10;
Government' s Ex. 1 at 66.
                                                12
only, with supporting agricultural or recreational uses for the remaining acreage. Government's

Ex. 1at96.

       With respect to the Industrial Parcel, Newkirk identified four sales of industrial properties

as comparables for purposes of calculating its pre-taking value. 17 Tr. at p. Government's Ex. 1 at

102.   He chose not to give any weight to the property with the highest value per acre and which

required the least amount of adjustments. 18 Tr. at 517:14-16, 539:25-540:11. Of the three

remaining industrial sales, two of them were sales under unusual circumstances. The first such

sale involved a private developer seller who was "very motivated to sell" the property, which he

had owned for eleven years without breaking ground, due to the impending expiration of

multiple permits, including wetlands permits. Government's Ex. 1 at 126. Newkirk also relied

on the sale of the entire Commerce Park in 2012 to the City of Beaufort by the bank that had

purchased it in a foreclosure auction. Tr. at 542: 12-543:24. Moreover, Newkirk applied a

substantial downward adjustment of 36%, despite his acknowledgment that the Property has

superior frontage and topography. 19 Tr. at 520:3-5, 542:21-543:4.




17
   Two ofNewkirk's industrial comparables were located in Beaufort County. Government' s Ex.
1 at 99-101. The remaining two were located in the Savannah and Charleston sub-markets. Id.
The comparable sales took place between 2012 and 2016, ranged in size from 45 to 322 acres
(approximately), and ranged in sales price from $11 ,100 to $18,100 per acre (approximately).
Government's Ex. 1 at 102.
18
   As testified to by Batson, the Government's own rebuttal expert, generally the comparable with
the least amount of adjustments should be given the most weight. Tr. at 390:23-391 :3.
19
    The Government also presented testimony from Kimberley Statler, who was formerly
employed with the Lowcountry Economic Alliance (the "Alliance"), prior to its dissolution in
2015. Statler Dep. at 7:22-8:2, 9:17-25, 34:10-16. Statler testified that Beaufort County' s
industrial market is small and that there are few industrially zoned properties in the area. Statler
Dep. at 22: 17-23 :4. She also testified that, in her experience, typical industrial users in Beaufort
County are light industrial. Statler Dep. at 23 :20-23. While employed by the Alliance, Statler
evaluated the possibility of acquiring the subject Property and developing it as an extension of
the Commerce Park. Statler Dep. at 38:6-39:9, 76:7-12, 80:11-14.
                                                 13
       With respect to the Residential Parcel, Newkirk identified three sales of residential

properties in Beaufort County as comparables for purposes of calculating its pre-taking value.20

Government' s Ex. 1at105-107. The first residential sale consisted of 101 acres (approximately)

and sold in 2014 for $3 ,953 per acre, but was never listed on the open market. Tr. at 521 :25-

522:20, 547:15-18; Government' s Ex. 1 at 105-106. Therefore, Newkirk made an upward

adjustment of 11 % to account for the fact that there were no brokerage fees or holding costs

involved, resulting in an adjusted value of $4,387 per acre. Tr. at 521 :25-522:23 . Newkirk also

used a five-acre residential sale (approximately), which sold for $5,847 per acre in 2016. Tr. at

522:24-523 :3; Government's Ex. 1at106-107. Newkirk applied a downward adjustment of 37%

for size and 5% due to its location outside of a noise zone. Tr. at 523:4-12; Government's Ex. 1

at 106.    Newkirk used a third residential sales comparison from 2015 of 23 acres

(approximately), which sold for $5,258 per acre. Tr. at 524:4-8 ; Government' s Ex. 1 at 106-107.

Newkirk made a downward adjustment of 5% to account for its location outside of a noise

zone. 21 Tr. at 524:9-11 ; Government's Ex. 1 at 106-107. However, he also testified that, while

the noise zones may have some impact on the number of days that a property is on the market,

they have no impact on a property's value or sales price. Tr. at 536:2-18.




20
   Newkirk testified that Clarendon Plantation is located near the Property and is subject to a
conservation easement. Tr. at 550:9-14. He testified that, thus, much of the adjacent residential
property cannot be developed for residential use. Tr. at 549:17-14.
21
   The per-acre value utilized by Newkirk treated the property as though it did not contain any
wetlands. Tr. at 524:4-8. The National Wetlands Survey indicates that approximately half of the
property's acreage is wetlands. Tr. at 548:9-549: 1. Had they been accounted for in the
calculation of the per-acre value of the property, its value-per-upland-acre would have nearly
doubled. Tr. at 549:2-4.
                                               14
                            The Value of the Property Post-Taking

(1) The Landowners' "After" Valuation:

       The Landowners presented evidence that the post-taking value of the Encumbered

Property is between 0 and 25% of its pre-taking value. Tr. at 50:1-24, 196:22-197:5, 286:8-16;

91: 12-14, 91: 19-20. They also presented evidence that the remaining portion of the Industrial

Parcel that is not subject to the easement (approximately 267.33 acres) was devalued by at least

20% of its pre-taking value. Tr. at 51:25-52:16, 58:10-14, 80:7-21; 197:6-11.

       All three Landowner Witnesses testified to their opinion that the Government's

imposition of the permanent restrictive easement on the Encumbered Property in essence

amounted to a total taking of their property rights.       Tr. at 50:11-15, 197:4-5, 286:9-12.

Specifically, they testified that there are no viable uses of the Encumbered Property remaining

and, therefore, it has no post-taking value. Tr. at 49:5-51:11, 194:22-195:8, 197:1-5, 284:19-22,

285:7-20, 286:8-16, 303:20-304:6, 306:9-16.         Moreover, because, under the terms of the

easement, the Landowners retain all responsibilities, costs and liabilities of ownership, they

testified that the Encumbered Property post-taking is actually a burden, with none of the benefits

of ownership. Tr. at 50:20-24, 286:11-13.

       The Landowner Witnesses testified that there are no viable remammg uses of the

Encumbered Property because it cannot be developed.         Tr. at 49:9.   There cannot be any

structures on the Encumbered Property, not even a temporary structure such as a tent. Tr. at

49:9-12. Farming activities involving seeds are prohibited because attracting birds is prohibited

under the easement; farming activities involving plowing are prohibited because activities that

create dust are prohibited under the easement.      Tr. at 49:13-15.   The Encumbered Property

cannot be leased for any recreational activities, such as fishing or hunting, because all



                                               15
recreational activities must be not-for-profit under the easement. Tr. at 51 : 1-11. Moreover, the

easement prohibits any type of bird or waterfowl hunting. Tr. at 286: 13-14. The Landowners

cannot mine the Encumbered Property because the easement prohibits alterations in the natural

state and grading of the land, and because the resulting water impoundments could attract birds

or create glare. Tr. at 49:15-18, 284:19-285:3. The Landowners cannot grow trees on the

Encumbered Property which reach a height of more than120 feet, Tr. at 285 :15-16, and any and

all controlled bums of timber must abide by the Notification and Approval procedures of the

Easement. Notably, controlled bums are allowed but must be conducted when conditions are

optimal, Tr. at 303:20-23. It was noted that the Landowners could not have a family reunion on

the Encumbered Property because the easement limits the number of people who may be on the

Encumbered Property to no more than ten. Tr. at 49:19-25. The property cannot even be used as

a cemetery because of the ten (10) person limitation. Unless of course, the rules of the cemetery

required a limitation of no more than ten ( 10) persons who could pay respect to the sacred dead.

Obviously, such a restriction would in practicality prohibit its use as a cemetery.

       Furthermore, the Government has denied the Landowners' intended use of the

Encumbered Property for a solar farm as violate of the easement's restriction on glare. Tr. at

194:22-195:8; Landowners' Ex. 19 at 2. While the Government proffered testimony that solar

uses of the Encumbered Property would have been prohibited prior to the imposition of the

restrictive easement under the County's Overlay zoning, the Landowners' solar expert, Gregory

Ness, testified that the solar project on the portion of the Industrial Parcel unencumbered by the

easement has been approved with respect to any glare issues. Tr. at 246:11-14, 337:24-338:1 ,

525:24-526:1. Thus, while the solar use of the Encumbered Property was denied by the Navy as

prohibited by the easement, the solar use of the unencumbered Industrial Parcel was approved



                                                 16
because, according to Norris' testimony, such approval on the unencumbered Parcel "has nothing

to do with compliance on the easement." Tr. at 431: 1-5.

          Landowners also testified that because any use that they might make of the Encumbered

Property other than specifically permitted uses is now subject to review and approval by the

Government, and the Government has the discretion to deny any such approval as either

expressly prohibited under the easement or as "inconsistent with restrictions of (the] (e]asement

or incompatible with the [p]urpose of [the] [e]asement," there has been a total taking of the

Encumbered Property.          Tr. at 50:1-2, 50:11-14, 285:7-13, 286:14-15, 303:25-304:6;

Landowners' Ex. 4 at Schedule E.

          Finally, the Landowners testified that the remainder of the Industrial Parcel that is not

subject to the permanent restrictive easement has been devalued by at least 20% of its "before"

value because the easement is taking approximately 80% of the Property's road frontage and the

Property's superior road frontage was recognized by the appraiser witnesses as a key factor for

the Property's superiority over other industrial sites. Tr. at 51:25-52:16, 58:10-14, 80:7-21;

197:6-11.

          Hartnett stated in his report that, in his experience, the value of land encumbered by an

easement, assuming that it can still be used for some purposes, generally ranges anywhere from

25 to 40% of the value of the land as if unencumbered. Landowners' Ex. 14 at 46. He testified

that this was the most restrictive easement that he had ever seen (emphasis added) and that he

therefore de-valued the Encumbered Property in the "after" by 75%, which was the largest

percentage within that typical range for easements. Tr. at p. 91:12-14, 91:19-20, 107:17-20,

110: 1.    However, Hartnett also testified that he had to strain to find that the Encumbered

Property retained 25% of its value because he felt it had very little if any value left after the



                                                 17
imposition of the easement. Tr. at 107:25-108:5, 110:1-3 . He further testified that he believed

that it was unreasonable to conclude that the Encumbered Property had no remaining value and

that the imposition of the permanent restrictive easement amounted to a total taking. Tr. at

108: 14-17. Thus, while his value conclusion utilized a 25% remaining value for the Encumbered

Property, he testified that " [he would] almost have to agree with [the Landowners] that there's

very little, if any, value left."22 Tr. at 110:1-3 . Notably however on Cross Examination John

Trask noted several years before the placing of the Easement they planted 50-100 acres of parcel

one in trees and almost all of parcel two. Tr. at 201 :23-25 and 202: 1. Presumably this was done

to make money.

       Hartnett testified that he did not use comparable sales to value the Encumbered Property

in the "after" because the wording of easements varies greatly and that such variations have a

significant impact on the remaining value of a property. Tr. at 182:20-183 : 1. Hartnett, for

example, testified that property encumbered by an easement with less restrictive language will

have more value than a property encumbered by a more restrictive easement. It is not always

possible to use comparable sales to value a property covered by an easement. Tr. at 183: 1-4.

Hartnett did not find any comparable sales of property containing restrictive easements similar to

the easements placed on the Encumbered Property. Tr. at 182:7-9, 183:1 2.

(2) The Government's "After" Valuation:

       Newkirk testified that the highest and best use of both the Industrial and the Residential

Parcels after the imposition of the restrictive easement is as recreational tracts. Tr. at 527: 19-22.

Therefore, Newkirk applied the comparative sales method using sales of recreational tracts and
22
   Hartnett testified that, if the Commission agrees that the Encumbered Property has no
remaining value, just compensation for the Encumbered Property could be calculated by
multiplying his "before" value per ace ($20,000 per industrial acre and $18,500 per residential
acre) by the total amount of acreage taken (179 acres and 90.22 acres, respectively). Tr. at
110:5-10.
                                                 18
concluded that the Encumbered Property was now worth $3 ,000 per acre. Tr. at 527:16-18,

530:15-19.

       Newkirk utilized four land sales as the basis for his "after" valuation. Tr. at 527:23-

528:2; Government' s Ex. 1 at 121. Of those four sales, three were hunting properties that he

concluded were superior to the Property because of their excellent waterfowl hunting. 23 Tr. at

528:14-529:9. While he applied a downward adjustment of 30% to these sales to account for

their superior waterfowl hunting, he did not address or account for the many other ways in which

the Encumbered Property, in contrast to these properties, is restricted by the easement. Tr. at

182:12-183:11 , 552:24-553:19.

       Finally, Newkirk testified that the easement did not impact the value of the remaining

industrial land not subject to the easement even though the easement took the majority of the

road frontage because there was still adequate road frontage remaining to support an industrial

use of that property. Tr. at 526:10-16.

                              III.    CONCLUSIONS OF LAW

       The sole issue for determination before the Commission is the appropriate amount of just

compensation owed to the Landowners for the Government's taking of the permanent restrictive

easement on the Encumbered Property. Any findings of fact contained in the Conclusions of

Law are incorporated into and deemed to be Findings of Fact.

       The Landowners have a constitutional right pursuant to the Fifth Amendment to the

United States Constitution to just compensation for the taking of their property. U.S. Const.

amend. V. "[T]he standard upon which compensation is based is 'market value,' what it fairly

may be believed that a purchaser in fair market conditions would have given." United States v.


23
  Newkirk testified that one such property was the nicest hunting property that he had ever seen.
Tr. at 528: 10-11.
                                               19
Miller, 317 U.S. 369, 374 (1943). "In arriving at market value, there should be taken into

account all considerations that might fairly be brought forward and given substantial weight in

bargaining between an owner willing to sell and a purchaser desiring to buy." US. v. Carroll,

304 F.2d 300, 306 (4th Cir. 1962). "The owner is to be put in as good position pecuniarily as he

would have occupied if his property had not been taken." Miller, 317 U.S. at 373 . If only part of

a landowner's property is taken, "the owner is not confined to recover for the part taken only, but

is entitled to recover also for the damages thereby visited upon the area remaining in his title,

possession and use." US. v. 97.19 Acres of Land, More or Less, in Montgomery, Washington

and Alleghany Counties, Md., 582 F.2d 878, 880 (4th Cir. 1978) (citation and internal quotation

marks omitted).

        (1)     The "Before" Value.

        At trial, Mr. Hartnett testified that the before valuation of Parcel 1 Industrial Property

was $20,000 per acre and, thus, that the fair market value of Parcel 1, the Industrial Property

prior to the imposition of the Government's easement was $3,580,000.        We find Mr. Hartnett's

testimony and appraisal report to be persuasive and agree with Mr. Hartnett and find that the

value of Parcel 1 prior to the imposition of the permanent restrictive easement is $3,580,000

($20,000 per acre for 179 acres). Mr. Hartnett further testified that the before valuation of Parcel

2 prior to the imposition of the Government's easement was $1,669,070. We agree with Mr.

Hartnett and find his testimony and appraisal report of Parcel 2 persuasive and that the value of

Parcel 2 prior to the imposition of the permanent restrictive easement is $1 ,669,070 for the 90.22

acres in Parcel 2.

       The Commission finds the defense presentation, comprised of the Landowners' expert's

opinions, and accompanying evidence of the pre-taking value of the Property to be compelling.



                                                20
"[T]he opinion testimony of a landowner as to the value of his land is admissible without further

qualification .... Such testimony is admitted because of the presumption of special knowledge

that arises out of ownership of the land." U S v. 329. 73 Acres of Land, Situated in Grenada and

Yalobusha Counties, State of Miss., 666 F.2d 281 , 284 (5th Cir. 1982). The Commission finds

no supportable basis for the Landowners' opinion of value. We agree that the Property is a good

site with few or no wetlands and excellent road frontage and, with respect to the Industrial

Parcel, that it is a unique property in Beaufort County by virtue of its size, absence of wetlands,

and proximity to downtown Beaufort. The evidence is compelling that Beaufort County is one

of the fastest growing counties in South Carolina and the Commission finds that, as of the date of

the taking, the market for industrial and residential property in Beaufort County was improving

and was likely to continue to improve in the reasonably near future. 24

       The Commission finds that there were viable, interim uses of the Property, such as for

solar development or surface mining, and that such uses of the Property enhanced the market

value of the Property as a whole because they are factors that impact the price that a willing

buyer would have been willing to pay for the Property. See US v. Carroll, 304 F.2d 300, 306

(4th Cir. 1962) (holding that it was proper for the commission to consider the existence of sod as

a factor possibly affecting the determination of the market value of the property as a whole when

put to its highest and best use). See also US v. Smith, 355 F.2d 807 (5th Cir. 1966) (holding

that, in determining market value of property taken, consideration should be given to all facts



24
   Although Statler argued that the industrial market was stagnant in Beaufort County, her
testimony is of little probative value with respect to the Property because her relevant experience
with the Beaufort County industrial market occurred in the years following the Recession and,
thus, is not indicative of the market on the date of the taking. In fact, Statler acknowledged that
"[she] knew the market was turning." Tr. at 32:24-33:3. Moreover, Statler's testimony focused
on the expansion of the Commerce Park. Thus, her testimony does not provide insight into the
value or viability of a potential sale of the Property to a large industrial developer.
                                                21
and circumstances that would reasonably go into the making of the purchase and sale bargain

between a willing buyer and willing seller).

       The Commission further finds that Hartnett gave the more compelling expert testimony

as to the "before" value of the Property. 25 The Commission finds that, given the unique nature of

the Industrial Parcel, it was reasonable for Hartnett to utilize industrial properties in Berkeley

and Charleston Counties for valuation purposes, particularly in light of the substantial downward

adjustments that he made for size and location.       While the Government criticized Harnett's

selection of comparables in these markets, Newkirk was only able to identify two industrial

properties in Beaufort County as comparables. In reaching his "before" value conclusion of the

industrial parcel, he rejected the comparable sale with the highest valuation, even though it had

the least amount of adjustments.

       With respect to the Residential Parcel, the Commission is further persuaded by Hartnett' s

testimony that the density classification of the Property has little impact on it' s per acre value.

Hartnett used his extensive experience and familiarity with property values in Beaufort County

as a check of reasonableness and determined that $18,500 per acre for three acres of residential

property is well within market value for residential tracts in Beaufort County. Furthermore, the

Commission is not persuaded by Newkirk' s determination that the highest and best use of the

Residential Parcel is for one-to-three home sites on the entire 90-acre parcel. As a result, the




25
   The Commission finds the Government' s attempt to discredit Harnett's testimony to be
unpersuasive. Batson was retained for the express purpose of criticizing Hartnett' s appraisal, but
did not develop a valuation opinion of his own. Furthermore, although Batson was critical of the
presentation of Hartnett' s report, he agreed with the methodology employed by Hartnett to value
the Property in the "before," and commended the sizable downward adjustments that Hartnett
applied to his sales comparables. While Batson also criticized Hartnett for not utilizing
comparable property sales to value the Property in the "after," Batson did not actually offer any
such comparable sales.
                                                22
Commission finds the size adjustments applied by Newkirk to his residential comparables are

inappropriate.

       At trial, the Government relied heavily on the purported lack of demand for the Property

in its valuation. Through Statler's testimony, the Government pointed to the entitlements and

slow historical growth of the Commerce Park as evidence that there is no demand for the

Property. On this basis, Newkirk utilized "before" sales comparables that suffered from a lack of

demand and that were, in some instances, distressed sales. This approach is of little probative

value because of the unique nature of the Property and because of the specific facts and

circumstances surrounding the Commerce Park. The Commerce Park is comprised of many,

smaller tracts and could not accommodate a large industrial user requiring two-hundred or more

acres, which Statler testified is the smallest tract that large industrial users seek to purchase. The

Government also argued that the Residential Parcel suffered from a similar lack of demand based

on evidence that there was more residential development happening in other areas of Beaufort

County. This argument ignores the fact that much of the land adjacent to the Property is subject

to conservation easements and, thus, is unavailable for residential development and in fact

arguably enhances the Landowner's residential tract.

       The Landowners presented evidence that the City of Beaufort is valuing internal lots at

the Commerce Park at $30,000-$35,000 per acre and that the recent sale to Oliver's Bush-

Hogging sold below market price due to its relationship with the Commerce Park. See United

States v. 312.50 Acres of Land, More or Less, Situated in Prince William Cty., Com. of Va., 812

F.2d 156, 157 (4th Cir. 1987) (holding that post-taking contracts of sale are admissible to show

value). However, the Commerce Park lots are smaller lots and come with some entitlements, and

the Property is a superior property in most respects.        Specifically, while the Property has



                                                 23
substantial road frontage and access, the Commerce Park sits behind the Property with almost no

road frontage and is connected to Parker Drive only by a narrow access road.           Unlike the

Property, which is high and dry, the Commerce Park also has wetlands issues. The lack of

wetlands combined with the larger size of the Property allows industrial users greater flexibility

and may well lower the cost of infrastructure, such as roads and utilities.

       Although the Landowners make some notable points, the Commission adopts Mr.

Hartnett's "before" valuation. Therefore, we recommend that a before value of $20,000 per acre

be placed on Parcel 1 and an $18,500/acre value placed on Parcel 2.

       (2)     The "After" Value.

       The Commission does not agree with the Landowners', the Government's or any of the

expert's opinion of the "after" value of the Property and finds that the Encumbered Property has

a 9% remaining value after the imposition of the permanent restrictive easement. In particular,

the Commission finds that notwithstanding the Notification and Approval provisions of the

easement, the ability to grow and harvest timber up to 120' in height has value even though it is

somewhat encumbered by the easement. Furthermore, the Commission finds the same to be true

for the possibility of mining dirt which has recently been done on a limited basis by the

Landowners. The Commission finds that this conclusion is supported by the controlling case law

and the weight of the evidence. In the seminal case Lucas v. South Carolina Coastal Council,

the United States Supreme Court held that a total taking has occurred where the government has

deprived the landowner of all economic value of the property. Lucas v. South Carolina Coastal

Council, 505 U.S. 1003, 1031 (1992). The Court reasoned that, where a landowner is forced to

leave his property economically idle, he has been deprived of the property itself. Id. at 1019.

The Government witness Batson argued that property has value "[e]ven if it does nothing but



                                                 24
holds the ends of the earth together." Tr. at 392:6-8. However, this view is contrary to the

rulings in Lucas. Specifically, that landowners' rights are a "bundle of rights" and that, while

reasonable Landowners should expect the possibility that their rights may become restricted to

some extent from time to time, a total taking of the landowners' rights has occurred where

landowners have been deprived of all economically productive or beneficial uses of their land.

Lucas, 505 U.S. at 1027-30. While there may be value to the public of a property' s "holding the

ends of the earth together," public value is separate and distinct from economic value.

Incumbent in a landowner's bundle of rights is the right to possess and exploit his land. See US.

v. Causby, 328 U.S. 256, 262 (1946) (explaining that landowners' "bundle of rights" includes

their beneficial ownership of the property, which is defined as the owners' right to possess and

exploit the land). Here, the Government has eliminated much of the economic uses of the

Encumbered Property, and the Landowners have been left with the burdens of ownership, with

very few of its benefits. The ability to grow and harvest timber has some value, and in fact the

testimony shows several years before the Easement the Landowners planted a significant portion

(50-100 acres) of parcel one and almost all of parcel two in trees presumably to make a profit.

Likewise, the possibility even though limited to mine the property for dirt has some value.

       Furthermore, under the Uniform Appraisal Standards for Federal Land Acquisitions, for

purposes of compensation, opinions of market value must be based upon an "economic highest

and best use," which means that the use "must contribute to the property's actual market value,

and it must be a competitive supply and demand for that use in the private market." By this

standard, the weight of the evidence establishes that the growing and harvesting of timber is an

economic use of the Encumbered Property and, thus, is appropriate for consideration in

determining the "after" value of the Encumbered Property.     Likewise, the possibility of mining



                                               25
dirt is an economic use of the Encumbered Property, although the Notice and Approval

requirements of the easement will make it very difficult.

        Having heard the witnesses' testimony and considered all of the evidence, it is clear to

the Commission that the Landowners have been deprived of the vast majority of the economic

value of the Encumbered Property. In fact, Batson, the Government's own rebuttal appraisal

expert, testified that he wondered "why [this] wasn't just a total taking. " The argument by the

Government that the Encumbered Property has post-taking value as hunting property is

unpersuasive. First and foremost, it is undisputed that the Encumbered Property cannot be used

for hunting activities that are "for profit" (emphasis added).    Moreover, there is simply no

evidence that there would be any market demand for the Encumbered Property for hunting

waterfowl because it is prohibited under the terms of the restrictive easement, among other

restrictions.

        Based on the foregoing, we find the Encumbered Property had some limited remaining

use after the imposition of the easement. For example, as mentioned the Landowner can grow

timber on the Encumbered Property although the Landowner is subject to the 120' height

restriction (ample height for saw timber) as well as the Notification and Approval provisions as

to burning and construction of logging roads. Likewise, the Notification and Approval process

will make it difficult to exploit any mining potential as potential buyers will in all probability

simply go elsewhere. Moreover, approval of uses falls to a single Naval employee and will in

perpetuity. Finally, all proposed uses require a 150-day notice and approval period requiring the

Landowners to make a written application to the Government, which may be denied if it is

determined that such use would be "inconsistent with the restrictions of [the] [e]asement or

incompatible with the [p]urpose of [the] [e]asement."         The Commission finds that the



                                                26
Government's right to approve or deny any construction on or any new use of the Encumbered

Property is a compensable taking and constitutes a deprivation of the Landowners' rights. See

Washington Metro. Area Transit Auth. v. One Parcel of Land in Montgomery Cty., Maryland,

549 F. Supp. 584, 589 (D. Md. 1982), ajj'd, 720 F.2d 673 (4th Cir. 1983) (holding that the

government's right to review future building plans under the terms of an easement constituted a

compensable element of just compensation for the taking, even though the government did not

have a right to approve such plans, because there was evidence that the government could

nonetheless request the local permitting authority not to issue a building permit if the plans did

not meet with the condemning authority's requirements).

       Under Lucas, and based upon the evidence presented as to the post-taking value of the

Property subject to the easement, and the harshness of the restrictive easement, the

Government's taking of the permanent restrictive easement requires the Commission to place a

value on the Encumbered Property, "after" the placing of the restrictive easement of 9% of the

"Before" value of the Encumbered Property, thereby entitling the Landowners to recovery of

91 % of the full pre-taking value of the Encumbered Property.

       (3)     Damages to the Unencumbered Remainder.

       The Commission agrees with the Landowners that the portion of the Industrial Parcel not

subject to the permanent restrictive easement has been devalued as a result of the Property's

substantial loss of 80% of its road frontage. The Government did not introduce any evidence to

refute this. Instead, Newkirk merely testified that he did not believe that there were any damages

to the unencumbered remainder because there was still sufficient road frontage for it to be viable

for industrial uses. However, a property may still be viable as a use, but nonetheless made less

valuable. The evidence establishes that road frontage is a key indicator of value and that some



                                               27
industrial uses will reqmre substantial flexibility of access to the property.       Moreover, the

remainder is further devalued by its loss of size.          The Landowners testified that the

unencumbered remainder was devalued by at least 20% as a result of the easement.               The

Commission does not agree with the Landowners contention that the unencumbered remainder

was devalued by 20%. This is because the Landowners still have access to the unencumbered

parcel and subject to the Notification and Approval provisions may be able to build a road

through the Encumbered Parcel to access the Unencumbered Parcel. The Commission finds a

more appropriate devaluation of the Unencumbered Parcel to be 10%.                 Accordingly, the

Commission finds that the remaining 267.33 acres of the Industrial Parcel are devalued as a

result of the permanent restrictive easement by 10% of their pre-taking value.26

 FINAL DETERMINATION OF JUST COMPENSATION AND RECOMMENDATIONS

       Having carefully considered all of the evidence,

       THE COMMISSION HEREBY MAKES THE FINAL DETERMINATION OF JUST

COMPENSATION AS FOLLOWS:

       (1)     The Government should pay to the Landowners Three Million, Two Hundred

Fifty Seven Thousand, Eight Hundred ($3 ,257,800.00) Dollars as just compensation for the

Encumbered Property (Parcel 1) based upon $20,000.00 per acre for 179.00 acres, with a 9%

remaining value;

       (2)    The Government should pay to the Landowners One Million, Five Hundred

Eighteen Thousand, Eight Hundred Fifty Three ($1,518,853 .00) Dollars as just compensation for

the Encumbered Property (Parcel 2) based upon $18,500.00 per acre for 90.22 acres with a 9%

remaining value.


26
  As previously noted, the Commission finds the Industrial Parcel to be valued at $20,000.00 per
acre.
                                               28
       (3)     The Government should pay to the Landowners Five Hundred Thirty Four

Thousand, Six Hundred Sixty ($534,660.00) Dollars for the ten (10%) percent diminution in

value to the unencumbered property based upon a pre-taking value of $20,000.00 an acre for the

267.33 acres of unencumbered property;

       THUS, the Government should pay Five Million, Three Hundred Eleven Thousand,

Three Hundred Thirteen ($5,311,313.00) Dollars as the total award of just compensation

less the drawdown of One Million Ninety One Thousand ($1,091,000.00), or a net award of

Four Million, Two Hundred Twenty Thousand, Three Hundred Thirteen ($4,220,313.00)

Dollars;

       IN ADDITION, THE COMMISSION RESPECTFULLY MAKES THE FOLLOWING

RECOMMENDATIONS:

       (1)      That the Government pay the lawful amount of interest on the net award of just

compensation from July 15, 2016 to the date of entry of judgment by the U.S. District Court; and

       (2)     That U.S. District Judge Richard Mark Gergel conduct an evidentiary hearing

with the purpose of awarding attorney's fees and costs to the Landowners, including the costs

associated with the trial before the Commission, as the Commission finds the Government's

position was not substantially justified and the circumstances entitle the Landowners to an award

of attorney's fees and costs.




                                               29
IT IS SO ORDERED.

                     Respectfully Submitted,




                     Head Commissioner




                     Commissioner




                    30
